Citation Nr: 1435034	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  12-02 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to January 2001.   

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed October 2001 rating decision, the RO denied service connection for a low back disability, finding that a current residual low back disability was not shown.  In an unappealed August 2006 rating decision, the RO denied reopening of the claim.    

2.  Evidence added to the record since the August 2006 decision indicates that the Veteran does have a current residual low back disability diagnosed as degenerative arthritis and that she has experienced low back problems ever since service; it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The evidence reasonably shows that the Veteran's current degenerative arthritis of the lumbar spine first became manifest during service.  


CONCLUSIONS OF LAW

1.  The October 2001 and August 2006 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  As new and material evidence has been received since the August 2006 rating decision, the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for entitlement to service connection for a low back disability are met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the claims on appeal, all notification and development action needed to fairly adjudicate them has been accomplished.

II.  Analysis

A.  Claim to reopen

The Veteran's original claim for service connection for a low back disability was denied in an unappealed October 2001 rating decision, which found that a current low back disability had not been established.  The Veteran filed an initial petition to reopen the claim in December 2005 and in an unappealed August 2006 rating decision, the RO denied reopening of the claim.  The October 2001 and August 2006 rating decisions are final, as the Veteran did not appeal.  38 U.S.C.A. § 7105.  The Veteran then filed a subsequent December 2010 petition to reopen her claim.  

Since the August 2006 decision, additional evidence has been received showing the Veteran does now have a current low back disability.  Of note, at the conclusion of a May 2011 VA examination, the diagnosis was degenerative arthritis of the lumbosacral spine of moderate degree.  Also received since the August 2006 decision are statements from the Veteran's mother, sister and daughter tending to indicate that she has experienced low back problems since service.  Additionally, the already existing evidence of record in the form of her service treatment records shows she experienced at least intermittent low back problems during her military service and she has affirmatively reported subsequent to August 2006 that she has continued to experience low back problems since her service.   Thus, taken together, this evidence of current disability and continuity of low back symptomatology since service relates to unestablished facts necessary to substantiate her claim for service connection and raises a reasonable possibility of substantiating her claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating a claim is a "low threshold").  Accordingly, the evidence received subsequent to the August 2006 rating decision is new and material and the claim for service connection for a low back disability is reopened.  38 C.F.R. § 3.156.  

B.  Service connection for a low back disability

The service treatment records show that the Veteran received medical attention for low back pain on a number of occasions, including in August 1996, January 1997 and during the period from February 2000 to May 2000.  In April 2000, she was put on a 4 week temporary profile due to this pain.  On her August 2000 report of medical history at retirement, it was noted that she had chronic low back pain with scoliosis.  

Post-service, at an April 2001 VA general medical examination, a lumbar spine X-ray showed "no evidence of significant arthritic changes" but there was a tiny traction spur arising from the L5 vertebral body anteriorly.  In commenting on the X-ray, an April 2001 VA examiner indicated that it showed minute osteophytes protruding anteriorly from the bodies of the 4th and 5th lumbar vertebrae.  A subsequent February 2010 VA lumbar spine X-ray showed mild lumbar levoscoliosis with advanced right sided L4-5 facet arthrosis and mild L5-S1 degenerative change.  

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is considered a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  

In the instant case, the Veteran is clearly shown to have experienced chronic low back pain with scoliosis during service.  Also, as the April 2001 lumbar spine X-ray was read as showing "no significant arthritis", this finding suggests that a minimal amount of arthritis was present.  Thus, as no X-ray examination of the lumbar spine was performed at the time of separation from service, and as the April 2001 X-ray examination was performed only three months after the Veteran's separation from service; and resolving reasonable doubt in the Veteran's favor, the Board finds that arthritis (i.e. a chronic disease) was shown in service.  38 C.F.R. §§ 3.102, 3.303.   

Also, the Veteran has affirmatively reported that she has continued to experience low back pain from separation up until the present, an account which is corroborated by the statements of her relatives.  Thus, continuity of the Veteran's low back symptomatology since service has also been established.  Additionally, as noted above, a current diagnosis of lumbar spine arthritis/arthrosis is also present, noted to be in the same general location as the initial arthritic signs noted in April 2001 (i.e. at L4-5).  Accordingly, service connection for this degenerative arthritis of the lumbar spine is reasonably established via an initial manifestation in service and continuity of symptomatology thereafter.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board is cognizant that an April 2001 VA joints examiner found that the Veteran did not exhibit any objective signs of a current low back disability.  However, at the time of the examination, the Veteran reported that her back pain was brought on by physical activity and that she had not been physically active since separation from service.  Additionally, the joints examiner did not provide any comment in relation to the April 2001 X-ray findings.  The Board is also cognizant of the May 2011 VA examiner's finding that the Veteran's current underlying low back disability is less likely than not related to service.  However, the examiner did not provide a detailed rationale for this finding, essentially noting only that the Veteran's exacerbation of her chronic low back pain in 2010 was due to underlying gynecological problems and that her April 2001 X-ray of the lumbar spine showed "no significant arthritis."  Thus, the Board attaches at least equal evidentiary weight to the clear showing of chronic low back pain during service; the Veteran's credible and corroborated account of continuity of low back symptomatology since service; the April 2001 X-ray suggesting the presence of minimal arthritis, and the clear February 2010 X-ray finding of arthritis in the same general location as the minimal pathology noted in April 2001.  The Board also notes that the Veteran was on active duty for a good portion of her life (i.e. nearly 21 years) and there is no indication in the record of an intercurrent traumatic injury to the lumbar spine area post-service.

In sum, resolving reasonable doubt in the Veteran's favor, service connection for a low back disability is warranted.  38 C.F.R. §§ 3.102, 3.303(b).  


ORDER

As new and material evidence has been received, the claim seeking service connection for a low back disability is reopened.  

Service connection for a low back disability is granted.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


